Citation Nr: 0718278	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  03-35 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the appellant was in authorized travel status at the 
time of his physical injuries in September 1969 in which he 
sustained a fractured left elbow and a fractured left leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from April 1966 to October 
1966.  He was also a member of the Army National Guard 
between February 1966 and May 1970, with documented periods 
of active duty for training from June 10-24, 1967, from June 
29 to July 13, 1968, and from May 31 to June 14, 1969. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2003 by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO).   

Although the issues certified for appellate review were 
phrased as entitlement to service connection for fractures of 
the left elbow and left leg, the Board has rephrased the 
issue to more accurately reflect the underlying issue in the 
case.  


FINDINGS OF FACT

1.  The veteran sustained serious injuries in a motor vehicle 
accident (MVA) occurring in South Carolina in September 1969.

2.  The veteran has shown that he was proceeding directly to 
authorized inactive duty training at the time of the 
accident.

3.  The veteran sustained a fractured left elbow and a 
fractured left leg as a result of the September 1969 MVA.


CONCLUSION OF LAW

The veteran was on inactive duty training, to include 
authorized travel status, at the time of his MVA in September 
1969 in which he sustained a fractured left elbow and a 
fractured left leg.  38 U.S.C.A. §§ 101(23), 106(d), 1110, 
1131, 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.6, 
3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in December 2002 and September 2005 provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  In addition, the 
letters informed the veteran that he should submit any 
additional evidence that he had in his possession.  The 
veteran's initial duty to assist letter was provided before 
the adjudication of his claim.  The Board also notes that the 
RO provided notice with respect to the effective-date 
elements of the claim, See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that the appeal may be 
adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records and service personnel 
records have been obtained.  His private medical treatment 
records, including those from the time of the accident in 
September 1969, have also been obtained.  Efforts to obtain 
police reports pertaining to the occurrence of the accident 
revealed that such records no longer exist.  The veteran has 
had a hearing.  The Board does not know of any additional 
relevant evidence which is available but has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

In a prior claim form submitted by the veteran in May 1996, 
he reported that he had sustained injuries to the elbow and 
leg while "going to reserve."  

A private hospital record dated September 21, 1969, reflects 
that the veteran was brought in by an ambulance for injuries 
sustained when he hit a bridge.  It was stated that his 
occupation was trainman, but that he was retired.  It was 
indicated that the injury occurred at Edgefield Martintown 
Road 14 miles from road.  A medical history form noted that 
he had been hurt in a wreck.  He was found about 7:30 a.m. 
with the left side of his car smashed against a bridge.  He 
reportedly had multiple fractures including fractures of the 
left leg, left hand and left arm.  It was noted that he was 
in the National Guard with no other known service.  The 
hospital discharge summary dated in February 1970 contains 
similar information.    

The veteran's National Guard retirement credits record does 
not reflect the occurrence of any inactive duty training in 
September 1969.  However, an Army National Guard morning 
report dated September 21, 1969, reflects that at the 
McCormick SC drill site 111 enlisted men were present, and 
two were on leave.  The veteran was listed as one of the two 
persons absent.  It was indicated that his status was "SK 
(NOD)"  The Board interprets this to mean sick, not in the 
line of duty.  

An Army National Guard separation record dated in May 1970 
indicates that the veteran was discharged by reason of 
physical disability.  Another document titled Application for 
Discharge of Enlisted Man dated in April 1970 reflects that 
the physical disability was NLD.  It was noted that the 
veteran had participated satisfactorily up to an injury in an 
auto accident.  

A lay statement dated in October 2003 from J.W. states that 
he was on his way to the National Guard Armory in McCormick 
South Carolina on the morning of September 21st at 
approximately 6:00 a.m.  He reported that at that time he 
found the veteran in his wrecked vehicle on the bridge that 
crosses a particular creek on South Carolina Highway 230 in 
Edgefield County, South Carolina.  

Finally, during the hearing held before the undersigned 
acting Veterans Law Judge at the RO in March 2005, the 
veteran testified that he wrecked his car after he fell 
asleep while driving to National Guard drill on the morning 
of September 21st, 1969.  He said that he had been ordered to 
duty that day, but did not report due to the accident.  He 
said that at the time of the accident, he was living in 
Parksville, South Carolina.  The service facility where he 
was supposed to report was located in McCormick, South 
Carolina.  He recounted that the accident happened on Highway 
230 near Martintown Road in Edgefield County.  The veteran 
stated that he had spent the night with his girlfriend who 
lived in North Augusta, and was driving to the North to 
McCormick on highway 230 when the accident happened.  He 
described this as probably being a 45 minute trip.  He said 
that he was probably supposed to report for drill duty at 
8:00 am, and that the accident probably occurred around 7:30.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Active duty for 
training is full-time duty performed by members of the 
National Guard of any State. 38 U.S.C.A. § 101(22) (2002); 38 
C.F.R. § 3.6(c)(3).  Inactive duty training means duty (other 
than full-time duty) performed by a member of the National 
Guard of any State.  The term inactive duty training does not 
include work or study performed in connection with 
correspondence courses, attendance at an educational 
institution in an inactive status, or duty performed as a 
temporary member of the Coast Guard Reserve. 38 U.S.C.A. § 
101(23); 38 C.F.R. § 3.6(d)(4).

Any individual who is disabled or dies from an injury 
incurred while proceeding directly to or returning directly 
from authorized inactive duty training is deemed to have been 
on inactive duty training at the time such injury was 
incurred.  In determining whether the individual was disabled 
or died from an injury so incurred, VA shall take into 
account the hour on which the individual began the travel, 
the hour on which such individual was scheduled to arrive for 
duty, the method of travel, the itinerary, the manner in 
which the travel was performed, and the immediate cause of 
disability or death.  Whenever any claim is filed alleging 
that the claimant is entitled to benefits by these 
provisions, the burden of proof shall be on the claimant. 38 
U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e).

The Board has taken judicial notice of the map of the 
relevant area of South Carolina.  North Augusta SC is located 
approximately 40.75 miles South from McCormick.  Driving from 
North Augusta to McCormick would involve traveling North on 
Highway 230, and eventually traveling North on US Route 221 
past the veteran's home town of Parksville, and then up to 
McCormick.  [Information obtained form Mapquest.com]  

As noted above, 38 U.S.C.A. § 106(d) requires evidence that 
the appellant was "proceeding directly" to his place of duty.  
To "proceed" is to go on in an orderly regulated way.  To be 
"direct" is to proceed from one point to another in time or 
space without deviation or interruption; as from point to 
point without deviation. WEBSTER'S NINTH NEW COLLEGIATE 
DICTIONARY 358, 937 (1985).

The Board finds that the veteran has shown that he was 
"proceeding directly" to his Army National Guard unit within 
the meaning of the applicable regulation.  The Board notes 
that the morning report of September 21, 1969, which reflects 
that the veteran was absent is consistent with his account of 
having been scheduled to attend inactive duty that day but 
being unable to do so due to the occurrence of the auto 
accident.

The Board also notes that the timing of the accident is 
consistent with having occurred while the veteran was driving 
to attend inactive duty training.  Although the exact hour of 
the accident has not been pinpointed, all of the evidence 
which is of record points toward the occurrence of the 
accident as having been early Sunday morning.  

The Board notes first that the route being followed by the 
veteran from his girlfriend's house is consistent with the 
path which he would have taken to get from there to the drill 
site.  The Board notes that the term "proceeding directly" 
as used in 38 C.F.R. § 3.6(e) is not specifically limited to 
requiring that the claimant be traveling from his own 
residence.  Therefore, the veteran's admission that he was 
not traveling from his own residence but from the home of a 
girlfriend does not preclude his claim.    

In summary, the veteran has shown that he was proceeding 
directly to authorized inactive duty training at the time of 
the accident.  38 U.S.C.A. § 106(d).  Therefore, the Board 
concludes that the veteran was on inactive duty training at 
the time of his MVA in September 1969 in which he sustained 
injuries of the left elbow and left leg.  The benefit sought 
on appeal is granted.


ORDER

As the veteran was proceeding directly to inactive duty 
training at the time of his MVA on September 1969 in which he 
sustained a fractured left elbow and a fractured left leg, 
the appeal is granted.



____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


